Citation Nr: 1113026	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  03-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased combined evaluation in excess of 30 percent for left knee retropatellar pain syndrome, since February 1, 2003.

2.  Entitlement to an increased evaluation in excess of 10 percent for right knee retropatellar pain syndrome, from February 11, 2007 through June 13, 2010.

3.  Entitlement to an increased combined evaluation in excess of 20 percent for right knee retropatellar pain syndrome, since June 14, 2010.

4.  Entitlement to an earlier effective date, prior to March 9, 2009, for the grant of service connection for left superficial peroneal sensory neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in October 2005.  A transcript of this hearing has been associated with the Veteran's claims folder.

In December 2007, the Board issued a decision which granted increased evaluations for the Veteran's service-connected left and right knee retropatellar pain syndrome.  As for her left knee, the decision granted an increased combined evaluation of 30 percent prior to October 9, 2002, and from October 1, 2003 through February 10, 2007.  It denied an increased evaluation in excess of 20 percent for left knee retropatellar pain syndrome, since February 11, 2007.  As for her right knee, the decision granted an increased evaluation of 10 percent prior to February 11, 2007, and denied an increased evaluation in excess of 10 percent for right knee retropatellar pain syndrome, since February 11, 2007.  

The Veteran appealed the Board's December 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, a Joint Motion for Remand (Joint Motion) was filed by the parties which indicated that the Veteran was limiting her appeal to the disability evaluations assigned to her left knee retropatellar pain syndrome, since February 1, 2003, and her right knee retropatellar pain syndrome, since February 11, 2007.  In August 2009, the Court issued an Order which remanded these issues for additional evidentiary development in compliance with the Joint Motion.

In September 2009, the RO issued a rating decision which granted service connection for left superficial peroneal sensory neuropathy, and assigned thereto a noncompensable disability evaluation, effective March 9, 2009.  A March 2010  report of contact indicated that the Veteran was in disagreement with the effective date assigned to this grant of service connection.

In December 2009, the Board remanded this case for additional evidentiary development in compliance with the Joint Motion.

In October 2010, the RO issued a rating decision which granted service connection for right knee genu recurvatum, and assigned thereto a 10 percent disability rating, effective from June 14, 2010.  It also granted a separate 10 percent disability rating, based upon laxity, for the Veteran's service-connected left knee retropatellar pain syndrome.  Consequently, the Veteran's right knee retropatellar pain syndrome has been assigned a combined 20 percent disability rating, effective from June 14, 2010; and her left knee retropatellar pain syndrome has been assigned a combined 30 percent disability rating, effective from February 1, 2003.  See 38 C.F.R. § 4.25 (2010).  The issues on appeal have been restated to reflect these changes.

The issues of entitlement to an increased evaluation in excess of 30 percent for left knee retropatellar pain syndrome, from February 1, 2003; and entitlement to an earlier effective date for left superficial peroneal sensory neuropathy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  From February 11, 2007 through June 13, 2010, the Veteran's right knee retropatellar pain syndrome was manifested by tenderness on palpation; extension to 0 degrees; flexion to 130 degrees, with pain after 120 degrees; normal, but somewhat slow, upright gait; no recurrent subluxation or instability; and complaints of pain, swelling, stiffness and giving way.

2.  Since June 14, 2010, the Veteran's right knee retropatellar pain syndrome has been manifested by tenderness on palpation; mild recurvatum, with flexion to + 5 degrees; extension to 140 degrees, with pain in the last 15 degrees; no increased pain or loss of motion with repetition; stable medial and collateral ligaments; less than 5 millimeters of motion with anterior Lachman's testing in the right knee; and complaints of intermittent, but daily, pain, stiffness, and occasional swelling.


CONCLUSIONS OF LAW

1.  From February 11, 2007 through June 13, 2010, the criteria for an evaluation in excess of 10 percent for right knee retropatellar pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5060 (2010).

2.  Since June 14, 2010, the criteria for a combined evaluation in excess of 20 percent for right knee retropatellar pain syndrome with genu recurvatum have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5060, 5263 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, the RO's August 2006, January 2007, and February 2010 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  With respect to the Dingess requirements, the RO's February 2010 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and her identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained two medical examinations to determine the severity of the Veteran's right knee disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiners who conducted the February 2007 and June 2010 VA examinations for joints had reviewed the Veteran's claims folder, including the Veteran's inservice and post service treatment records.  In addition, each of the VA examiners performed a physical examination of the Veteran, which included obtaining a history of her condition directly from the Veteran.  Finally, the examiners provided a supporting basis for the opinions provided within the examination reports.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to assist has been fulfilled.

As noted above, this appeal was remanded by the Board in December 2009 for further evidentiary development.  Specifically, the remand directed the RO to obtain the Veteran's updated treatment records, and to schedule the Veteran for a new medical examination to determine the severity of her right knee disorder.  Following this remand, the RO obtained additional treatment records identified by the Veteran, and the Veteran underwent a VA examination for joints in June 2010.  Accordingly, the Board finds that there has been substantial compliance with its December 2009 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will proceed to adjudicate this appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran is seeking an increased evaluation, since February 11, 2007, for her service-connected right knee retropatellar pain syndrome.  Pursuant to the Court's August 2009 order, the appeal as to the disability rating assigned to this condition, prior to February 11, 2007, has been dismissed.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  From February 11, 2007 through June 13, 2010

On February 11, 2007, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The report noted the Veteran's complaints of right knee pain, 3 to 4 days a week, which she described as sometimes throbbing, sometimes sharp.  She also reported stiffness, swelling, and giving way in both knees, but denied having any falls.  She further indicated that flares ups of right knee pain were caused by cold weather and are relieved by sleep and rest.  She indicated that she wore a neoprene knee sleeve 3 to 4 days out of the week, and does not use any assistive devices for ambulation.  Physical examination of the right knee revealed no significant effusion, tenderness to palpation on the medial and lateral joint lines, and only mild tenderness anteriorly.  Range of motion testing of the right knee revealed active extension to 0 degrees and active flexion to 130 degrees, with pain after 120 degrees.  After repetitive motion, including flexion and extension, the knee was able to actively flex to 125 degrees.  Objective evidence of pain included grimacing, as well as audible groins.  As for her ability to ambulate, the report noted that the Veteran had a normal upright gait with heel-to toe gait on both sides, which was somewhat slow.  The right knee was stable to varus and valgus stress, and Lachman's anterior and posterior drawer tests were all negative.  McMurray's test produced mild pain medially and laterally, but no palpable click.  X-ray evidence of the right knee revealed no significant arthritic changes.  The VA examiner concluded the report by stating that he could not find any pathology to explain the Veteran's right knee symptoms.  

A February 2007 VA treatment report noted the Veteran's complaints of bilateral knee pain.  Range of motion testing revealed no limitations, and no audible popping or crepitus.  Strength testing of the right knee was 5/5.  The report noted that there were no significant gait deviations, and that the Veteran reported having no falls.  A March 2007 private treatment report noted her complaints of bilateral knee pain.  Physical examination revealed a normal range of motion and strength in the right knee, with no joint enlargement or tenderness.  A March 2007 VA x-ray examination of the right knee revealed an impression of a normal right knee.  Subsequent VA treatment reports noted ongoing complaints of bilateral knee pain.  An April 2009 X-ray examination of the right knee revealed an impression of minimal spurring, essentially unremarkable right knee.

Letters, dated in February 2010, were received from the Veteran's mother and coworker.  They both indicated that the Veteran had been complaining of pain, stiffness and swelling in both of her knees.   

From February 11, 2007 through June 13, 2010, the RO rated the Veteran's right knee retropatellar pain syndrome 10 percent disabling pursuant to Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.  Id.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  

Based upon a longitudinal review of the record, the Board concludes that the Veteran's right knee retropatellar pain syndrome does not warrant a rating in excess of 10 percent at any point from February 11, 2007 through June 13, 2010.  A review of the February 2007 VA examinations for joints, as well as the treatment records in evidence, revealed that the Veteran's right knee exhibits 0 degrees of extension and no less than 120 degrees of flexion.  Specifically, the February 2007 VA examination for joints revealed the right knee to be manifested by tenderness on palpation; extension to 0 degrees; flexion to 130 degrees, with pain after 120 degrees; normal, but somewhat slow, upright gait; no recurrent subluxation or instability; and complaints of pain, swelling, stiffness and giving way.  The VA examiner further commented that no pathology of the right knee could be found to explain the Veteran's symptoms.  In addition, the February 2007 VA treatment report noted that range of motion testing of the right knee revealed no limitations; and a March 2007 private treatment report noted a normal range of motion and strength in the right knee.  Thus, the range of motion exhibited by the Veteran's right knee is noncompensable according to Diagnostic Codes 5260 and 5261, and the functional limitations do not warrant a rating higher than the currently assigned 10 percent evaluation.  Specifically, there were no objective findings on examination that any weakness, excess fatigue, incoordination, or lack of endurance resulted from repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board also considered whether the Veteran's service-connected right knee disorder would be entitled to a separate disability evaluation for limitation of extension.  However, the medical evidence does not show that the right knee has extension limited to 10 degrees at any time from February 11, 2007 through June 13, 2010.  Specifically, extension in the right knee was consistently reported to 0 degrees or as normal.  38 C.F.R. § 4.71, Plate II (2010) (showing normal leg flexion and extension as between 0 degrees and 140 degrees).  As such, the Veteran's service-connected right knee disorder has not been shown to have met the criteria for a compensable evaluation under Diagnostic Code 5261.

The Board has further considered whether an increased evaluation would be in order under other relevant diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum, the Board finds that the criteria for a rating in excess of 10 percent for the service-connected right knee disability are not met at any time from February 11, 2007 through June 13, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 5258, 5259, 5262, 5263 (2010).  The medical evidence of record does not show the Veteran to have ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the removal of semilunar cartilage.  In addition, there is no evidence of impairment of the tibia and fibula, and the Veteran has not asserted otherwise.  The Board also notes that the Veteran's complaints of her right knee giving way are inconsistent as she has also denied having any falls.  Moreover, the medical evidence of record does not show objective findings of lateral instability or recurrent subluxation.  Finally, there is no evidence of right knee genu recurvatum at any point in time from February 11, 2007 through June 13, 2010.

Accordingly, a rating in excess of 10 percent, from February 11, 2007 through June 13, 2010, for the Veteran's right knee retropatellar pain syndrome is not warranted.

B.  Since June 14, 2010

Since June 14, 2010, the RO has assigned the Veteran's right knee retropatellar pain syndrome a combined evaluation of 20 percent.  Specifically, the RO has assigned the Veteran's right knee retropatellar pain syndrome a 10 percent disability rating pursuant to Diagnostic Code 5260.  In addition, pursuant to the RO's October 2010 rating decision, it has assigned a separate disability rating of 10 percent, effective from June 14, 2010, for right knee genu recurvatum.

Some degree of genu recurvatum (which means backward curving or hyperextended knee) is normal in females, and when acquired, is a finding that occurs as part of other conditions, such as nerve paralysis or osteoarthritis, rather than being a primary diagnosis or disability.  68 Fed. Reg. 7017 (February 11, 2003).  

On June 14, 2010, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed, and the report included a detailed history of the Veteran's bilateral knee disorders.  The report noted the Veteran's complaints of intermittent, but daily, pain and stiffness in the right knee. She reported occasionally having mild swelling in the right knee, and denied having any episodes of dislocations.  She also reported mild flare-ups of right knee pain, which are triggered by sitting or prolonged standing.  The average pain was reported to be a 3 in severity, and flare up pain was reported to be an 8 in severity.  The report noted that the Veteran gets up and walks around during flare ups, and that the pain only last for a short time.  Physical examination of the right knee revealed mild genuvalgus, approximately 10 degrees.  The Veteran was noted to walk with a normal heel-to-toe gait, and the alignment of the lower extremities was otherwise normal.  Muscle strength and sensation were normal in the right leg.  There was no significant swelling, and some mild crepitus on extension and flexion.  Range of motion testing of the right knee revealed mild recurvatum of the right knee, with extension to + 5 degrees and flexion 140 degrees with the complaints of pain in the last 15 degrees of flexion.  There was no increased pain or loss of motion with repetitions.  Medial and collateral ligaments were stable in the right knee.  Examination of anterior an posterior cruciate ligaments in the right knee in 30 degrees of flexion and in 90 degrees of flexion with the foot stabilized revealed less than 5 millimeters of motion with anterior Lachman's testing in the right knee, and McMurray testing in both the medial and lateral meniscus of the right knee was negative.  The examination report concluded with an impression of posterior femoral pain syndrome of the right knee.  The VA examiner noted that the Veteran's retropatellar pain syndrome both right and left was of a mild to moderate degree.  The VA examiner also noted that the range of motion of the right knee appeared to be normal.  A follow up X-ray examination of the right knee revealed findings of mineralization and articulation of the bones within normal limits and no joint effusion.  

After reviewing the Veteran's claims file, the Board concludes that a rating in excess of 10 percent based on limitation of flexion, since June 14, 2010, for the Veteran's right knee retropatellar pain syndrome is not warranted.  A review of the March 2010 VA examination for joints revealed that the Veteran's right knee exhibited tenderness on palpation; mild recurvatum, with flexion to +5 degrees; extension to 140 degrees, with pain in the last 15 degrees; no increased pain or loss of motion with repetitions; stable medial and collateral ligaments; less than 5 millimeters of motion with anterior Lachman's testing in the right knee; and complaints of intermittent, but daily, pain, stiffness, and occasional swelling.  Thus, the range of motion exhibited by the Veteran's right knee since June 14, 2010, is noncompensable according to Diagnostic Codes 5260 and 5261, and the functional limitations do not warrant a rating higher than the currently assigned 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating in excess of 10 percent based on limitation of flexion, since June 14, 2010, for the Veteran's right knee retropatellar pain syndrome is not warranted.

The Board has also considered whether the service-connected right knee disorder would be entitled to a separate disability evaluation for limitation of extension.  However, the medical evidence does not show that the right knee has extension limited to 10 degrees at any time since June 14, 2010.  To the contrary, the Veteran's right knee exhibited mild genuvalgus.  As such, the service-connected right knee disorder has not been shown to have met the criteria for a compensable evaluation under Diagnostic Code 5261.

The Board has further considered whether an increased evaluation would be in order under other relevant diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, and impairment of the tibia and fibula, the Board finds that the criteria for a separate or rating in excess of 10 percent for the service-connected right knee disability are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 5258, 5259, 5262, 5263 (2010).  The medical evidence of record does not show the Veteran to have ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint or the removal of semilunar cartilage.  In addition, there is no evidence of impairment of the tibia and fibula, and the Veteran has not asserted otherwise.  The Board also notes that despite the Veteran's complaints of her right knee giving way, the medical evidence since June 14, 2010, does not show objective findings of lateral instability or recurrent subluxation.  

As noted above, the RO has also granted entitlement to a separate 10 percent disability rating for the Veteran's right knee genu recurvatum, pursuant to Diagnostic Code 5263.  Diagnostic Code 5263 provides for a maximum rating of 10 percent for genu recurvatum, with weakness and insecurity in weight-bearing objectively demonstrated.  The first notation relating to this condition, objective or subjective, was the Veteran's June 14, 2010 VA examination for joints.  Accordingly, the Board does not find the separate rating to be warranted prior to June 14, 2010.  Moreover, a higher rating is not available under this Diagnostic Code, and the Veteran's right knee is not shown to warrant a separate 20 percent rating based upon cartilage, semilunar, dislocated with frequent episodes of locking, pain, and effusion of the joint pursuant to Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).  Specifically, there are no complaints or objective episodes of frequent locking.  Moreover, the Veteran reported only occasional swelling during her June 2010 VA examination.

Accordingly, a combined rating in excess of 20 percent, since June 14, 2010, for the Veteran's right knee retropatellar pain syndrome with genu recurvatum is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms," which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2010).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The Veteran's right knee is manifested by a wide range of motion, with no objective evidence of recurrent subluxation or instability, and subjective complaints of pain, occasional locking, and giving out.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected right knee disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching its decision herein, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an evaluation excess of the staged-ratings currently assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

An evaluation in excess of 10 percent for right knee retropatellar pain syndrome, from February 11, 2007 through June 13, 2010, is denied.  

A combined evaluation in excess of 20 percent for right knee retropatellar pain syndrome with genu recurvatum, from February 11, 2007 through June 13, 2010, is denied.  


REMAND

The Veteran is seeking an increased evaluation for her service-connected left knee retropatellar pain syndrome.  She is also seeking an earlier effective date for the award of service connection for left superficial peroneal sensory neuropathy.

A.  Increased Rating Issue

In December 2009, the Board remanded the issues relating to the staged ratings assigned to the Veteran's left knee retropatellar pain syndrome, from February 1, 2003.

In October 2010, the RO issued a rating decision which granted an increased combined evaluation of 30 percent for the Veteran's service-connected left knee retropatellar pain syndrome, effective from February 1, 2003 to September 30, 2003, and from February 11, 2007.  The RO also concluded, however, that it did not have jurisdiction over the issue of an increased evaluation in excess of 30 percent for the Veteran service-connected left knee retropatellar pain syndrome, from October 1, 2003 to February 10, 2007.


In reaching this conclusion, the RO relied on language in the July 2009 Joint Motion stating the following:

In its decision, the Board granted entitlement to a combined 30 percent for the left knee from October 1, 2003 through February 10, 2007 and that grant should not be disturbed.

The Board does not agree with the RO's conclusion.  Although the sentence is poorly drafted, a review of the entire Joint Motion and Court Order clearly indicates that the parties, and the Court, meant that the increased combined rating of 30 percent, which was granted during by the Board during this period, should not be reduced.  There are several factors which support, if not require, this interpretation.  Despite the sentence requesting that the rating granted for this period not be disturbed, the Joint Motion specifically requests, "remand of the issue of entitlement to a rating in excess of 30 percent from October 1, 2003 through February 10, 2007 for the Board to address the Appellant's complaints of locking and catching for the past 2-3 months and her use of a brace as noted on a March 23, 2005 VA treatment note."  Accordingly, the parties Joint Motion is clearly arguing for a higher rating during this period of time.  See AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Joint Motion also requests that the Board's decision that denied a higher rating for this condition, during this time period, be vacated.  Finally, the Court's August 2009 Order specifically remands the issue of an increased rating for the Veteran's retropatellar pain syndrome, from October 1, 2003 through February 10, 2007, for compliance with the instructions in the Joint Motion.  Accordingly, the Board, and hence the RO, does have jurisdiction over this issue.  Accordingly, taking into account the actions the RO has already taken, the RO must readjudicate the Veteran's claim for an increased combined evaluation in excess of 30 percent for left knee retropatellar pain syndrome, since February 1, 2003.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).   

B.  Manlicon Issue

In September 2009, the RO issued a rating decision which granted service connection for left superficial peroneal sensory neuropathy, and assigned thereto a noncompensable disability evaluation, effective March 9, 2009.  A March 2010 report of contact indicated that the Veteran was in disagreement with effective date assigned to this grant of service connection.  The RO has not yet issued a statement of the case addressing this issue.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue entitlement to an earlier effective date, prior to March 9, 2009, for the grant of service connection for left superficial peroneal sensory neuropathy.  See 38 C.F.R. §§ 19.29, 19.30 (2010).  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal of this issue, it must be returned to the Board for appellate review.

2.  The RO must then adjudicate the issue of entitlement to an increased combined evaluation in excess of 30 percent for left knee retropatellar pain syndrome, since February 1, 2003.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


